PER CURIAM.
The application is granted. The execution of the trial court’s judgment declaring La. R.S. 23:642 unconstitutional and declaring Ordinance No. 20376, the Increased Minimum Wage Charter Amendment, to be valid is stayed pending further orders of this court. This court almost invariably grants such a stay in cases in which a single judge has declared a law or ordinance unconstitutional. Manuel v. State, 95-2156 (La.8/24/95), 695 So.2d 953; St. Charles Gaming Co. v. River Boat Gaming Commission, 645 So.2d 208 (La.1994); State v. Peart, 594 So.2d 1309 (La.1992); see Bowen v. Kendrick, 483 U.S. 1304, 108 S.Ct. 1, 97 L.Ed.2d 787 (1987).